FILED
                            NOT FOR PUBLICATION
                                                                               JUL 20 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KIERAN SMYTH, AKA Kieran James,                  No.   19-71006
AKA Chris Storm,
                                                 Agency No. A200-963-579
              Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted July 16, 2020**
                             San Francisco, California

Before: IKUTA and HURWITZ, Circuit Judges, and TAGLE,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Hilda G. Tagle, United States District Judge for the
Southern District of Texas, sitting by designation.
      Kieran Smyth petitions for review of the Board of Immigration Appeals

(BIA) order denying his claims for statutory withholding of removal and protection

under the Convention Against Torture (CAT). We deny the petition for review.

      Smyth’s appeal of the agency’s denial of withholding of removal fails

because the record does not compel the conclusion that the U.K. government is

“unable or unwilling” to control his alleged persecutors. Rahimzadeh v. Holder,

613 F.3d 916, 921–23 (9th Cir. 2010). Smyth argues that he was persecuted by

people affiliated with the Irish Republican Army (IRA), but the record contains no

evidence that U.K. authorities would fail to respond if Smyth sought protection.

See id. at 923. Smyth did not tell the authorities about the one incident of alleged

persecution that occurred in the U.K., when he was grazed by bullets shot from a

passing motorcycle by one or more persons he suspects were connected with the

IRA. (The other incidents of alleged persecution occurred in Ireland). Nor did he

claim that reporting the incident would have been futile. During immigration

proceedings, Smyth did not present evidence showing that persecution by the IRA

is widespread and well-known but ignored by the U.K. government. See Bringas-

Rodriguez v. Sessions, 850 F.3d 1051, 1066 (9th Cir. 2017) (en banc). Because the

record does not compel the conclusion that the U.K. government is unable or

unwilling to control Smyth’s persecutors, his claim for withholding of removal


                                          2
fails, and there is no need to consider whether Smyth was persecuted on account of

his political opinion or membership in a cognizable particular social group.

      Smyth’s appeal of the agency’s denial of CAT relief likewise fails because

the record does not compel the conclusion that Smyth will “more likely than not”

be tortured in the U.K. “by or at the instigation of or with the consent or

acquiescence of” a government official. 8 C.F.R. §§ 208.16(c)(2), 208.18(a)(1).

Nothing in the record indicates that U.K. officials would fail to intervene if made

aware that members of the IRA were going to torture Smyth. See 8 C.F.R.

§ 208.18(a)(7). The panel lacks jurisdiction to consider Smyth’s extra-record

information regarding his interactions with the U.K. consulate. 8 U.S.C.

§ 1252(b)(4)(A).

      PETITION FOR REVIEW DENIED.




                                           3